J-S08009-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT
                                                       OF PENNSYLVANIA
                             Appellee

                        v.

    ADRIAN CARLOS PADILLA

                             Appellant                 No. 1463 MDA 2020


          Appeal from the Judgment of Sentence September 28, 2020
                In the Court of Common Pleas of Berks County
              Criminal Division at No: CP-06-CR-0004011-2019


BEFORE: STABILE, J., KUNSELMAN, J., and STEVENS, P.J.E.*

DISSENTING MEMORANDUM BY STABILE, J.:FILED: December 15, 2021

        I believe that Appellant raises a properly preserved and meritorious

argument under the Confrontation Clause. To address the Majority’s finding

of waiver, I must begin with an overview of a criminal defendant’s right to

confront adverse witnesses. The federal confrontation clause guarantees an

accused the right “to be confronted with the witnesses against him.” U.S.

CONST. AMEND. VI. Article I, section 9 of the Pennsylvania Constitution uses

identical language.      The United States Supreme Court has addressed the

Confrontation Clause as follows:

              The central concern of the Confrontation Clause is to ensure
        the reliability of the evidence against a criminal defendant by
        subjecting it to rigorous testing in the context of an adversary
        proceeding before the trier of fact. The word ‘confront,’ after all,
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S08009-21


     also means a clashing of forces or ideas, thus carrying with it the
     notion of adversariness.     As we noted in our earliest case
     interpreting the Clause:

           ‘The primary object of the constitutional provision in
     question was to prevent depositions or ex parte affidavits, such as
     were sometimes admitted in civil cases, being used against the
     prisoner in lieu of a personal examination and cross-examination
     of the witness in which the accused has an opportunity, not only
     of testing the recollection and sifting the conscience of the
     witness, but of compelling him to stand face to face with the jury
     in order that they may look at him, and judge by his demeanor
     upon the stand and the manner in which he gives his testimony
     whether he is worthy of belief.’ Mattox [v. United States, 156
     U.S. 237, 242–243 […] (1895)].

           As this description indicates, the right guaranteed by the
     Confrontation Clause includes not only a ‘personal examination,’
     156 U.S. at 242 […], but also ‘(1) insures that the witness will give
     his statements under oath—thus impressing him with the
     seriousness of the matter and guarding against the lie by the
     possibility of a penalty for perjury; (2) forces the witness to submit
     to cross-examination, the ‘greatest legal engine ever invented for
     the discovery of truth’; [and] (3) permits the jury that is to decide
     the defendant’s fate to observe the demeanor of the witness in
     making his statement, thus aiding the jury in assessing his
     credibility.’ [California v.] Green, [399 U.S. 149, 158, […]
     (1970)] (footnote omitted).

           The combined effect of these elements of confrontation—
     physical presence, oath, cross-examination, and observation of
     demeanor by the trier of fact—serves the purposes of the
     Confrontation Clause by ensuring that evidence admitted against
     an accused is reliable and subject to the rigorous adversarial
     testing that is the norm of Anglo–American criminal proceedings.

Commonwealth v. Atkinson, 987 A.2d 743, 746 (Pa. Super. 2010)

(quoting Maryland v. Craig, 497 U.S. 836, 845-46 (1990)), appeal denied,

8 A.3d 340 (Pa. 2010).

     In Coy v. Iowa, 487 U.S. 1012 (1988), the prosecution used a screen

between defendant and sexual assault victims that blocked the defendant

                                     -2-
J-S08009-21


completely from the victims’ sight but allowed the defendant to see the victims

dimly and hear them. Id. at 1015. The prosecutor acted in accord with a

state statute; there had been no individualized findings that the witnesses in

Coy needed special protection.     Id. at 1021.    The defendant claimed the

screen violated his right to a face-to-face confrontation. The Supreme Court

held that the defendant’s right to a face-to-face confrontation was violated.

“A witness ‘may feel quite differently when he has to repeat his story looking

at the man whom he will harm greatly by distorting or mistaking the facts.’”

Id. at 1019 (quoting Jay v. Boyd, 351 U.S. 345, 375-76 (1956) (Douglass,

J. dissenting)).   “That face-to-face presence may, unfortunately, upset the

truthful rape victim or abused child; but by the same token it may confound

and undo the false accuser, or reveal the child coached by a malevolent adult.

It is a truism that constitutional protections have costs.” Id. at 1020.

      In Maryland v. Craig, 497 U.S. 836 (1990), as in Coy, the witnesses

were children testifying that the defendant sexually assaulted them.          A

Maryland statute permitted the children to testify by closed circuit television,

outside the presence of the defendant, if the trial court determined that

courtroom testimony would cause serious emotional distress to the point that

the child could not communicate.      Craig, 497 U.S. at 841.       Unlike Coy

therefore, the record in Craig contained individualized findings as to the

necessity of the special arrangement. The Maryland statute at issue in Craig

required such findings, whereas the Iowa statute at issue in Coy did not.


                                     -3-
J-S08009-21


Pursuant to the statute and the trial court’s findings, the prosecutor, defense

attorney, and child witness went to a separate room while the judge, jury, and

defendant remained in court and observed by closed-circuit television. Id.

       The Craig Court found that this arrangement satisfied the Confrontation

Clause. The Confrontation Clause does not guarantee criminal defendants “an

absolute right to a face-to-face meeting with witnesses against them at trial.”

Id. at 844 (italics in original). Face-to-face confrontation will reduce the risk

of a witness wrongfully implicating an innocent person, and therefore it “forms

the core of the values furthered by the Confrontation Clause[.]” Id. at 846-

47 (quoting Delaware v. Fensterer, 474 U.S. 15, 22 (1985) (per curiam)).

But it is not “the sine qua non of the confrontation right[,]” which is “generally

satisfied when the defense is given a full and fair opportunity to probe and

expose [testimonial] infirmities [such as forgetfulness, confusion, or evasion]

through cross-examination, thereby calling to the attention of the factfinder

the reasons for giving scant weight to the witness’ testimony.”        Id.1   The

elements of a full and fair opportunity to confront an adverse witness include

the witness’s physical presence in the court room, testimony under oath,

subjection to cross-examination, and observation of the witness’s demeanor

by the fact finder. Id. at 846.




____________________________________________


1 Thus, certain hearsay statements can be admitted even though the
defendant cannot confront the declarant. Id. at 847-48.

                                           -4-
J-S08009-21


       The Craig Court concluded that “the Confrontation Clause reflects a

preference for face-to-face confrontation at trial.’” Id. at 849 (quoting Ohio

v. Roberts, 448 U.S. 56, 63 (1980)) (emphasis added in Craig).                    This

preference “must occasionally give way to considerations of public policy and

the necessities of the instant case.” Id. (quoting Mattox v. United States,

156 U.S. 237, 243 (1895)).

       In Atkinson, this Court applied the Craig test to the trial court’s

decision to permit the Commonwealth to use two-way videoconferencing to

present the testimony of an incarcerated witness.              Atkinson, 987 A.2d at

745. The Atkinson Court noted that video testimony had been used for child

witnesses (as in Craig), international witnesses, and witnesses too ill to travel.

Id. at 748. In Atkinson, however, the Commonwealth advanced no reason

for the video testimony other than expeditious resolution of the case. Id. at

749-50. Thus, there was no important policy rationale for diverging from the

in person, face-to-face confrontation that the defendant would ordinarily

receive. Further, there was no hearing and no case-specific findings regarding

the necessity of videoconferencing. For these reasons, the Atkinson Court

concluded     that    the    defendant’s       Confrontation   Clause2   rights   were

compromised without justification. Id. at 751.


____________________________________________


2  The Atkinson Court noted that the Pennsylvania Confrontation Clause
provides the same protection as its federal counterpart. Atkinson, 987 A.2d
at 745.


                                           -5-
J-S08009-21


     Against this backdrop, I turn to the Appellant’s objections:

     THE COURT: Thank you. If you would state your name for the
          record.

     THE WITNESS: Stephanie Ann Brown.

     THE COURT: Okay. You may be seated. You may proceed.

     [THE PROSECUTOR]: Thank you. Ma’am, if you want to, you
          can remove your mask but you don’t have to.

     THE WITNESS: Okay.

     [THE PROSECUTOR]: Okay.

     DIRECT EXAMINATION

     Q.    How do you know Kai Jackson?

     A.    He is my grandson.

     [DEFENSE COUNSEL]: Your Honor, I am going to object. I
          would prefer that the witnesses be unmasked during
          the testimony.

     THE COURT: Overruled. Overruled.

N.T. Trial, 8/6/20, at 36-37 (emphasis added). Brown’s examination went on

without further discussion of her mask.

     The testimony of Kai Jackson began in similar fashion:

     THE COURT: Thank you. You may be seated. State your full
          name.

     THE WITNESS: Kai Jackson.

     THE COURT: How do you spell the first name?

     THE WITNESS: K-a-i.

     THE COURT: Thank you. You may proceed.

     [THE PROSECUTOR]: Thank you.


                                    -6-
J-S08009-21


       DIRECT EXAMINATION

       Q.     Kai, if you want to remove your mask, you can, but
              you don’t have to. Kai, how old are you today?

       A.     Seventeen.

       Q.     So last August, you’re obviously 16.

       [DEFENSE COUNSEL]: Again, Your Honor, objection to not
            being able to see the witness’s face.

       THE COURT: Overruled.

N.T. Trial, 8/6/20, at 43-44 (emphasis added). Jackson’s examination went

on without further discussion of the mask.

       Thus, Appellant lodged timely objections based on his inability to see

the witness’s faces.      As the Majority acknowledges, he followed up those

objections up with a motion for mistrial, complaining of the face coverings and

citing the Sixth Amendment.             As I have explained above, the federal

Confrontation Clause and Article I, section 9 of the Pennsylvania Constitution

both guarantee the right to a face-to-face confrontation. Despite this, the

Majority sua sponte3 concludes that Appellant waived his Confrontation Clause

argument,      finding    his    objections    insufficiently   specific.   Majority

Memorandum, at 9-12. I disagree. I believe Appellant’s contemporaneous

objections—that the COVID masks partially obscured witness’s faces—left no


____________________________________________


3 The trial court’s opinion addressed Appellant’s argument on the merits, and
the Commonwealth did not assert waiver in its brief to this Court. Our
Supreme Court recently reversed this Court for sua sponte finding waiver of a
constitutional issue. Commonwealth v. Wolfel, 233 A.3d 784 (Pa. 2020).


                                           -7-
J-S08009-21


doubt as to the basis of his objection. The trial court could have, and in my

view should have, corrected the problem before permitting the trial to

continue. In straining to find waiver here, the Majority evades a difficult and

important issue that deserves this Court’s attention.

       Moving on to the merits, the following considerations lead me to

conclude that the trial court erred.           Several courts have addressed the

applicability of the Confrontation Clause where the witness wears a COVID

mask.     In United States v. Crittenden, 2020 WL 4917733 (M.D. Ga.

8/21/2020),4 the government requested that testifying witnesses wear

transparent face shields or remain behind plexiglass screens.

              Here, the mask requirement is necessary to further an
       important public policy: ensuring the safety of everyone in the
       courtroom in the midst of a unique global pandemic. Without this
       procedure, everyone in the courtroom would face the risk of being
       infected with a lethal virus. The Court’s masking requirement is
       based upon the best available scientific information and advice.
       The Centers for Disease Control and Prevention (“CDC”) strongly
       recommends that to avoid infection from the dangerous
       coronavirus, individuals should practice social distancing and wear
       masks over the nose and mouth. Considerations for Wearing
       Masks, Ctrs. for Disease Control and Prevention (updated Aug. 7,
       2020),      https://www.cdc.gov/coronavirus/2019-ncov/prevent-
       getting-sick/cloth-face-cover-guidance.html. The wearing of the
       mask not only protects the wearer of the mask, but more
       significantly, protects others who may be in the same room with
       the person. These precautions are particularly important inside of
       a building. The CDC also makes a distinction between “masks”
       and “face shields,” which is what the Government recommends
       here. The CDC finds that face shields are not as effective as
       masks, and it does not recommend substituting face shields for
____________________________________________


4 I cite unpublished and/or extra-jurisdictional case law for illustration and
persuasive authority.

                                           -8-
J-S08009-21


      masks. Given the CDC recommendations, which are based on the
      best available science in this area, the Court finds that its social
      distancing and mask protocols are necessary and essential to
      protect the courtroom participants during a trial. The Court
      further finds that face shields and plexiglass screens are not an
      adequate substitute and standing alone do not provide reasonable
      protection for the trial participants. Thus a compelling policy
      reason exists for the mask requirement—protection of the health
      and safety of the trial participants and members of the public who
      may attend the trial.

Id. at *6 (footnote omitted). Thus, the Crittenden Court found an important

policy justification and case-specific necessity for the COVID masks.

      Regarding the Craig Court’s elements of a full and fair confrontation

(that witnesses should be present in the courtroom, testify under oath, and

undergo cross examination, all while the fact finder can observe their

demeanor), the only issue was the jury’s observation of the witness’s

demeanor. Id. The Court concluded that masks covering the witness’s mouth

and nose did not deprive the defendant or the jury of the witness’s demeanor.

Much of a witness’s demeanor is observable with a COVID mask covering the

mouth and nose. Jurors can observe the eyes, posture, tone of voice, pace of

speech, and any variances in any of these during testimony. In the words of

the Crittenden Court, jurors “will be able to see the witnesses blink or roll

their eyes, make furtive glances, and tilt their heads.” Id. at *7; see also

United States v. James, 2020 WL 6081501 (D. Az. 10/15/2020) (relying on

Crittenden to hold that COVID masks satisfy an important policy and do not

significantly interfere with the jury’s ability to observe demeanor); State v.

Jesenya O., 493 P.3d 418 (Ct. App. N.M. 2021) (concluding that, while

                                     -9-
J-S08009-21


observations of facial expressions are important in determining veracity the

jurors’ ability to observe a witness’s body language and hear a witness’s

speech were sufficient to facilitate observation of the witness’s demeanor).

      Crittenden, James, and Jesenya O. found support in pre-pandemic

cases permitting some obstruction of a witness’s face. See United States v.

Jesus-Castenada, 705 F.3d 1117 (9th Cir. 2013) (holding that the

Confrontation Clause was satisfied even though the witness, a confidential

informant, donned a wig and fake mustache); Morales v. Artuz, 281 F.3d 55

(2d Cir. 2002) (holding that the Confrontation Clause was satisfied where the

witness, claiming she was nervous and shy, refused to remove a pair of dark

sunglasses); People v. Ketchens, 2019 WL 2404393 (Cal. Ct. App.

6/7/2019) (holding that the Confrontation Clause was satisfied where the

witness’s religious headdress exposed both eyes and her nose). Other courts

have found Confrontation Clause violations based on excessive obstruction of

a witness’s face. See Romero v. State, 173 S.W.3d 502 (Tex. Crim. App.

2005) (holding that no face-to-face confrontation occurs where the witness

wears a disguise that conceals nearly all the witness’s face); People v.

Sammons, 478 N.W.2d 901 (Mich. Ct. App. 1992) (holding that a witness

wearing a ski mask does not satisfy the Confrontation Clause).

      In a pre-pandemic unpublished memorandum, this Court considered

whether a scarf covering the witness’s face, except for her eyes, violated the

Confrontation Clause.    Commonwealth v. Smarr, 179 WDA 2018, (Pa.


                                    - 10 -
J-S08009-21


Super. 7/3/2019) (unpublished). The witness, who was the sole eyewitness

to the murder, testified that she covered her face in observance of her Muslim

religion. The witness said she “wears a face covering on Fridays, when she

goes to a religious service, and ‘whenever [she] feels like [she] want[s] to.’”

Id. at *1 (brackets in original). In opposing the defendant’s motion for a

mistrial, the Commonwealth argued that jurors could observe the witness’s

demeanor “through her body actions, through her arm movements, her voice,

frustration, lack of frustration, all of that came out with her when she testified

on the stand. I think at different times on the stand she broke down into

tears, she got upset. All of that was visible.” Id. at *2. The trial court noted

that the defendant and the jurors were seated “only feet” from the witness.

Id. at *3.

      This Court held that the Confrontation Clause was satisfied given that

the defendant and the witness “were in the same room, sitting within a few

feet of each other.” Id. at *6. “No precedent has established that a witness’s

clothing or accessories renders a physical, in-court confrontation other than

face-to-face, particularly where the clothing does not obstruct the witness’s

eyes, and we decline to do so under the facts of this case.” Id. Likewise,

protection of the witness’s ability to wear her scarf in accordance with her

religious practice furthered an important public policy. Id. at *7. The trial

court conducted a hearing on that point and made a specific, individualized




                                     - 11 -
J-S08009-21


finding that the mask was necessary, in accord with the Supreme Court’s

opinion in Coy.

       In other pandemic-era cases, courts have chosen not to permit cloth

COVID masks, relying on see-through plastic face shields and/or plexiglass

barriers. In United States v. Robertson, 2020 WL 6701874 (D.N.M. Nov.

13, 2020), the District Court granted the defendant’s unopposed motion to

require testifying witnesses to remove their facemasks. The Court reasoned,

“requiring testifying witnesses to remove their face masks in lieu of clear face

shields does not create an unacceptable health risk given that they will be

situated apart from other trial participants on the witness stand and given that

they will be testifying from behind plexiglass.” Id. at *2.5 Similarly, in United

States v. Auzenne, 2020 WL 6065556, (S.D. Miss. Oct. 14, 2020), witnesses

were required to wear a cloth mask or plastic face shield except while

speaking.6



____________________________________________


5 I observe that the Jesenya O. Court, on the other hand, refused to allow
witnesses to substitute plastic face shields for cloth masks, noting the CDC’s
admonition that the face shields were less safe. Jesenya O., 493 P.3d at
432.

6  In a pandemic-era case not involving masks, the Montana Federal District
Court in United States v. Casher, 2020 WL 3270451 (D. Mont. June 17,
2020) declined to quash several subpoenas, reasoning that the defendant’s
rights under the Confrontation Clause outweighed the witness’s
understandable reluctance to travel (one witness lived in Madison, Wisconsin
and the other in Denver, Colorado). Id. at *1-3. The Court also declined to
permit testimony by videoconference, concluding that it was not necessary to
further a public policy under the Craig test. Id. at *2-3.

                                          - 12 -
J-S08009-21


     Instantly, the trial court’s opinion provides the following description of

the circumstances in the courtroom:

            Berks County, being ever cognizant of the right of the
     defendant to a speedy trial and prompt resolution of cases for
     victims, was one of the earliest counties to resume jury trials (on
     June 15, 2020). For the safety of all involved, jury selection was
     moved to an auditorium where potential jurors could be seated in
     a socially distant manner.       For trial itself, only the largest
     courtrooms were utilized, which allowed for the jurors to be seated
     outside of the traditional jury box, so social distancing could be
     achieved. The jury was seated in the viewing gallery of the
     courtroom and spaced to allow for at least six feet between each
     juror and any participant. The witness was placed in the seat
     traditionally assigned to juror number 6 in the jury box to put
     them in a better viewing position for the jury, the defendant and
     defense counsel and the prosecution team. The witness is seated
     11 (eleven) feet from the closest juror. The tables for the parties
     were repositioned to allow for social distance and to still give room
     for movement in the well of the courtroom to allow for evidence
     presentation and movement of attorneys during questioning or
     argument to the jury while still maintaining appropriate spacing.
     While seated, the tables had been turned so the attorneys and the
     defendant had a straight on view of the witness as well as the
     ability to view the jury during the trial.

            [Appellant’s] trial was held on August 6, 2020 and
     procedures were evolving after each trial based on feedback from
     participants, jurors, and staff. Although ordered, a plexiglass
     barrier between the witness and jurors was not yet available at
     the time of [Appellant’s] trial. Plexiglass barriers have since been
     installed. The witness was asked by the assistant district
     attorney to unmask if they felt comfortable. The witness
     indicated     he    felt   uncomfortable        unmasking.         A
     contemporaneous objection was made by counsel and overruled.
     The witness testified with a mask over his nose and mouth. A
     microphone was placed directly in front of the witness and there
     were no indications that he could not be heard during his
     testimony.

Trial Court Opinion, 11/6/20, at 5-6 (emphasis added).




                                    - 13 -
J-S08009-21


       I make several observations based on the transcript of Appellant’s

objections (quoted above regarding the Majority’s finding of waiver) and the

portion of the trial court’s opinion quoted immediately above.          First, the

witnesses were given a choice as to whether to remove their COVID masks.

If COVID masks were necessary to protect the health of the witnesses or

others present in the courtroom, no choice should have been given. Next, I

take at face value the trial court’s finding that a witness indicated that he was

uncomfortable unmasking (see the bolded portion of the trial court’s opinion

quoted above). But the record contains no explanation of the basis for his

discomfort, what led the trial court to believe he was uncomfortable, and

whether anything could have been done to make him comfortable removing

his mask.7 Finally, the trial court noted the need for speedy trials and prompt

resolution of cases for victims, and that plexiglass barriers had been ordered

but were not installed as of the time of Appellant’s trial. I find this rationale

problematic. This Court explained in Atkinson that the expeditious resolution

of a case does not, in and of itself, justify a constraint on the defendant’s right

to confront witnesses. Atkinson, 987 A.2d at 749. I do not believe that

Appellant’s ability to confront unmasked witnesses should have been



____________________________________________


7  I do not opine on whether and under what circumstances a witness’s fear
of unmasking would satisfy the necessity test under Craig, nor do I opine on
whether see-through plastic face shields, if they were offered and the
witnesses were willing to wear them, would have satisfied the Confrontation
Clause in this case.

                                          - 14 -
J-S08009-21


contingent on whether the county was able to obtain and install plexiglass

barriers prior to his trial date.

      I now turn to the trial court’s rationale for allowing the witnesses to

remain masked:

            Allowing the witness to wear a facemask was necessary to
      further an important public policy regarding the potential spread
      of the novel Corona virus 19. This is an individualized finding of
      necessity in unprecedented time to assure for the comfort and
      safety of both witnesses, jurors and others present in the
      courtroom. If the witness had been required to unmask, the
      discomfort from the feeling of being at risk for exposure, could
      have affected the demeanor of the witness. The reliability of the
      testimony from the witness was otherwise assured.

            The jury was amply able to observe the demeanor of the
      witness. The witness was physically present in front of [Appellant]
      during testimony made under oath. The witness was subject to
      cross examination. The jury was present when the witness
      indicated he would prefer to remain masked, as all persons in the
      courtroom were required to be masked pursuant to [Center for
      Disease Control (“CDC”)] guideines.2

                   The attorneys were permitted to remove their
                   2

             masks for, inter alia, closing arguments.

      The jury was able to sufficiently view the witness’s demeanor,
      being located within close proximity to the witness while still
      remaining socially distant from the witness and each other. They
      could view the witness’s outward appearance or behavior or
      behavior including tone of voice, cadence, posture, gestures, and
      other body language. The jury could see any hesitation or
      readiness to answer questions as well as observe nervousness,
      frustration or hostility. The jury was also able to view the
      witness’s eyes. The witness’s mouth and nose were the only
      features that may not have been visible to the jury. Finally, the
      jury was instructed to indicate to the court if there was difficulty
      hearing any testimony.

Trial Court Opinion, 11/6/20, at 7-8.



                                     - 15 -
J-S08009-21


      Appellant counters that the mask was unnecessary because the witness,

as per the trial court’s opinion, was eleven feet away from any other person.

Appellant also argues that the trial could have been held in a larger room,

such as the auditorium used for jury selection, or that trial could have been

delayed until the court obtained and installed plexiglass barriers in the

courtroom. Appellant concludes from this that no public policy justified the

trial court’s decision to permit the witness to remain masked.

      In apparent response, the trial court offered what it described as an

“individualized finding of necessity” for the masks in accord with Coy and

Atkinson. But this description does not make it so. Again, the trial court

permitted the attorneys and witnesses to remove masks if they wished. And

while I am sympathetic to the court’s reasoning that the witness’s discomfort

with removing their masks might have affected their demeanor, that

reasoning finds no support in the record. The witnesses in this case were

asked no questions about their decisions to remain masked. The trial court’s

reasoning was purely speculative and could apply generally to any witness

who chose to remain masked during a pandemic. Atkinson explained the

need for a hearing and specific, individualized findings to support any

arrangement that circumscribes the right to a face-to-face confrontation. We

have no hearing transcript and no individualized findings in this case because

the trial court failed to follow Atkinson.




                                     - 16 -
J-S08009-21


       I recognize that preventing the spread of a deadly disease is an

important policy goal, and that some courts have held that COVID masks are

permissible under the Confrontation Clause when they are worn as a necessity

in furtherance of that goal. In this case it is apparent from the record that

the trial court and counsel for both parties believed, given the precautions in

place in the courtroom during Appellant’s trial, that the witnesses could have

removed their masks without danger to themselves or others present in the

courtroom. In the end, therefore, the question is whether the unobstructed

face-to-face confrontation to which a defendant is ordinarily entitled is subject

to constraint based on a witness’s unexplained preference. Nothing in the law

supports an affirmative answer.            Crittenden, James, and Jesenya O.

involved case-specific findings that COVID masks were necessary. There is

no indication in any of those cases that the witnesses were given a choice. In

Ketchens, the witness was permitted to cover part of her face in accord with

the tenets of her religious faith.8 Instantly, nothing in the record supports an

individualized finding that masks were necessary.        I would conclude that

Appellant was unlawfully deprived of the right to confront the witnesses

against him.


____________________________________________


8 I recognize that the witness in Smarr said she wore a scarf over her face,
‘whenever [she] feels like [she] want[s] to.’” Smarr, 179 WDA 2018, at *1.
As an unpublished opinion, Smarr is not binding on this panel. Further,
Smarr is distinguishable because it involved a scarf worn in accord with the
tenets of the witness’s religious faith. My analysis is based on the binding law
on point, as articulated in Coy, Craig, and Atkinson.

                                          - 17 -
J-S08009-21


      I would also reject the Commonwealth’s argument that any error in this

case was harmless. Confrontation Clause violations are subject to harmless

error analysis. Atkinson, 987 A.2d at 751-52.

            We have recognized that other types of violations of the
      Confrontation Clause are subject to that harmless-error analysis
      and see no reason why denial of face-to-face confrontation should
      not be treated the same. An assessment of harmlessness cannot
      include consideration of whether the witness’ testimony would
      have been unchanged, ..., had there been confrontation; such an
      inquiry would obviously involve pure speculation, and
      harmlessness must therefore be determined on the basis of the
      remaining evidence. [Coy 487 U.S. at 1021–1022].

            Harmless error exists where: (1) the error did not prejudice
      the defendant or the prejudice was de minimis; (2) the
      erroneously admitted evidence was merely cumulative of other
      untainted evidence which was substantially similar to the
      erroneously admitted evidence; or (3) the properly admitted and
      uncontradicted evidence of guilt was so overwhelming and the
      prejudicial effect of the error was so insignificant by comparison
      that the error could not have contributed to the verdict.

Id.   The Atkinson Court found harmless error because the testimony

procured in violation of the Confrontation Clause was cumulative of testimony

from several other witnesses. Id. at 753.

      The same was not true in this case. Brown and Jackson were the only

witnesses to Appellant’s alleged crimes.      The jury’s assessment of their

credibility was critical to the outcome of this case. The outcome, had Brown

and Jackson testified without masks, is a matter of pure speculation. I would

not find the trial court’s error harmless.




                                     - 18 -
J-S08009-21


       Based on the foregoing, I would vacate the judgment of sentence and

order a new trial.9 I respectfully dissent.




____________________________________________


9 I note my agreement with the Majority’s analysis of Appellant’s sufficiency
of the evidence argument. Because I would award a new trial for the
Confrontation Clause violation, I would not reach the weight of the evidence
argument.

                                          - 19 -